Opinion of February 27, 2003, Withdrawn; Dismissed and Opinion filed
March 6, 2003








Opinion of February 27, 2003,
Withdrawn; Dismissed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00515-CV
____________
 
JAMES
M. DARTEZ and ESTHER BENAVIDES, ET AL., Appellants
 
V.
 
COLONIAL
PIPELINE COMPANY; TEXACO, INC., TEXACO PIPELINE, INC.; TEXACO PIPELINE COMPANY,
INC., and TEXACO CHEMICAL PIPELINE COMPANY, Appellees
 

 
On
Appeal from the 295th District Court
Harris
County, Texas
Trial
Court Cause No. 94-52872
 

 
M E M O R A N D U M  O P I N I O N
The opinion of February 27, 2003, is withdrawn and this
opinion is issued in place of the prior opinion.
This is an appeal from a judgment signed April 15, 2002. 
On March 3, 2003, appellant filed a motion to dismiss the
appeal because the parties have settled the case.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 6, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.